Citation Nr: 9915441	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-23 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than January 13, 
1993, for an award of dependency and indemnity compensation 
(DIC), inclusive of DIC benefits for a child of the veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  A hearing was held before a hearing officer at the 
RO in November 1995, and the hearing officer's decision was 
entered in February 1996.  The appeal was last before the 
Board in August 1997, at which time it was remanded for 
further development.  Pursuant to such development, the RO, 
as reflected in a Supplemental Statement of the Case mailed 
to the appellant in December 1998, assigned January 13, 1993, 
as the operative effective date for an award of DIC, 
inclusive of DIC benefits for a child of the veteran, with 
which earlier assigned effective date the appellant continues 
to disagree.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

In response to a related claim received on January 13, 1994, 
DIC, inclusive of DIC benefits for a child of the veteran, 
was granted in a rating decision entered in December 1994.



CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than January 13, 1993, for an award of DIC, inclusive of DIC 
benefits for a child of the veteran, have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.114 (1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the law, the effective date of an award of compensation 
will generally be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400 (1998).  As an exception to the foregoing, however, 
where DIC is awarded pursuant to a liberalizing law, the 
assigned effective date shall not, in any instance, be 
earlier than the effective date of such law; if a claim is 
reviewed at the request of a claimant more than one year 
after the effective date of the liberalizing law, benefits 
may be authorized for a period of one year prior to the date 
of the receipt of such request.  38 C.F.R. § 3.114.

In asserting entitlement to an effective date earlier than 
January 13, 1993, for an award of DIC, inclusive of DIC 
benefits for a child of the veteran, the appellant objects 
that she "was never informed" of the new legislation, 
bearing on inservice exposure to mustard gas, on the basis of 
which DIC was awarded.  She infers that, had she been so 
informed, she would have submitted a claim for DIC benefits 
earlier than she did.  


The record reflects that, in response to a claim received 
from the appellant on January 13, 1994, the RO, in a rating 
decision entered in December 1994, awarded the appellant 
pertinent DIC benefits.  The award was predicated on the 
consideration that the veteran's death, in 1981, was 
traceable to his exposure to mustard gas in accordance with 
38 C.F.R. § 3.316 (1998), which regulation became effective 
on January 6, 1993.  See 59 Fed. Reg. 42497-42500 (August 18, 
1994).  Since the appellant's claim was not received within 
one year of the effective date (i.e., January 6, 1993) of the 
liberalizing legislation on which the DIC award was 
predicated, a one year duration, in accordance with the 
above-cited provision of 38 C.F.R. § 3.114, prior to the date 
of actual receipt of the related claim (i.e., January 13, 
1994) dictates the earliest possible effective date allowable 
for the related DIC award.  Therefore, the presently assigned 
effective date of January 13, 1993, for an award of DIC, 
inclusive of DIC benefits for a child of the veteran, is the 
proper effective date, such date being precisely one year 
earlier than the date of receipt of the appellant's pertinent 
claim.  Given the foregoing, then, and since the law rather 
than the evidence is dispositive of the resolution of this 
issue on appeal, the appellant's related earlier effective 
date claim is without legal merit and is, accordingly, 
denied.  See Sabonis, supra.  

In reaching the foregoing determination, the Board is 
cognizant of the appellant's above-cited objection that she 
'was never informed' of the new legislation, bearing on 
inservice exposure to mustard gas, on the basis of which DIC 
was awarded, and that, had she been so informed, she would 
have submitted a claim for DIC benefits earlier than she did.  
However, even ignoring that only an approximately one week 
duration (i.e., January 6, 1993, versus January 13, 1993) as 
to the operative effective date is at issue had the appellant 
been informed of the pertinent new legislation, the Board 
would respectfully point out that VA is under no obligation 
to apprise potential claimants of changes in criteria 
rendering them eligible for a given benefit.  See Lyman v. 
Brown, 5 Vet. App. 194 (1993).   


ORDER

An effective date earlier than January 13, 1993, for an award 
of DIC, inclusive of DIC benefits for a child of the veteran, 
is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

